Case 8:20-cv-00998-MWF-ADS Document 11 Filed 07/20/20 Page 1 of 3 Page ID #:28



    1   Michael D. Mortenson, Cal. Bar No. 247758
          mmortenson@mortensontaggart.com
    2   Craig A. Taggart, Cal. Bar No. 239168
          ctaggart@mortensontaggart.com
    3   MORTENSON TAGGART LLP
        300 Spectrum Center Dr., Suite 1100
    4   Irvine, CA 92618
        Telephone: (949) 774-2224
    5   Facsimile: (949) 774-2545
    6   Attorneys for Defendant
        RIVIAN AUTOMOTIVE, LLC
    7

    8                     UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
   10

   11   JOHN ROE, JANE ROE AND JOHN            CASE NO. 8:20-cv-00998-MWF-ADS
        ROE II,
   12
                                               Hon. Michael W. Fitzgerald
   13              Plaintiffs and Putative
                   Class Representatives,      DEFENDANT RIVIAN
   14                                          AUTOMOTIVE, LLC’S NOTICE
                   vs.                         OF MOTION AND MOTION TO
   15                                          DISMISS
        RIVIAN AUTOMOTIVE, LLC, and
   16   DOES 1 through 10, inclusive,          Hearing Date: August 17, 2020
   17
                                               Time:         10:00 a.m.
                   Defendants.                 Courtroom:    5A
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                     NOTICE OF MOTION AND MOTION TO DISMISS
Case 8:20-cv-00998-MWF-ADS Document 11 Filed 07/20/20 Page 2 of 3 Page ID #:29



    1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that on Monday, August 17, 2020, at 10:00
    3   a.m., or as soon thereafter as the matter may be heard in the courtroom of the
    4   Honorable Michael W. Fitzgerald, Courtroom 5A at First Street Courthouse, 350
    5   W. First Street, Los Angeles, California 90012, Defendant Rivian Automotive,
    6   LLC will and hereby does move this Court, pursuant to Federal Rules of Civil
    7   Procedure 8(a), 9(b), 10, 12(b)(1), and 12(b)(6), to dismiss all claims in Plaintiffs
    8   John Roe, Jane Roe and John Roe II’s Class Action Complaint (“Complaint”).
    9   Rivian also moves, pursuant to Federal Rule of Civil Procedure 12(f) to strike
   10   Plaintiffs’ class action allegations.
   11         Plaintiffs lack standing to bring their claims, and their claims are not ripe
   12   for adjudication. Further, the Complaint does not contain facts sufficient to state
   13   viable, plausible claims against Rivian for fraud by concealment and injunctive
   14   relief to stay Rivian’s initial public offering, and Plaintiffs’ fraud by concealment
   15   claim is not pled with particularity under Federal Rule of Civil Procedure 9(b).
   16   Moreover, Plaintiffs’ Complaint violates Federal Rule of Civil Procedure 10
   17   because Plaintiffs do not identify themselves, but instead purport to proceed
   18   anonymously as John Roe, Jane Roe and John Roe II.
   19          In addition, Plaintiffs’ class action allegations should be stricken for failing
   20   to comply with Local Rule 23. Specifically, Rivian asks the Court to dismiss
   21   and/or strike the following: all class references contained in the “Summary”
   22   paragraph of Plaintiffs’ Complaint; paragraphs 6d, 13, 22, and 23 in their entirety;
   23   the second sentences of paragraphs 7 and 8; the class references in paragraphs 9,
   24   9a, 9b, 9c, 10, 12, 15, 15a, and 15b; and finally, paragraphs 1 and 8 of Plaintiffs’
   25   Prayer for Relief.
   26         This motion is made following the conference of counsel pursuant to L.R.
   27   7-3, which took place on June 12, 2020.           (See Declaration of Michael D.
   28   Mortenson in Support of Motion to Dismiss.) Rivian’s counsel explained the
                                                 -1-
                      NOTICE OF MOTION AND MOTION TO DISMISS
Case 8:20-cv-00998-MWF-ADS Document 11 Filed 07/20/20 Page 3 of 3 Page ID #:30



    1   grounds for the motion, but Plaintiffs’ counsel did not engage in any substantive
    2   discussion. After the call Plaintiffs’ counsel sent Rivian’s counsel an e-mail
    3   making various threats to Rivian and its counsel. Rivian’s counsel responded and
    4   offered to engage in further meet and confer discussions. However, Plaintiffs’
    5   counsel never responded to Rivian’s counsel’s follow-up e-mails.
    6         Rivian’s motion is based on this Notice of Motion and Motion, the
    7   Memorandum of Points and Authorities, the Declaration of Michael D. Mortenson
    8   in Support of Motion to Dismiss and exhibits thereto, all other documents in the
    9   record, any matters to which the Court may take judicial notice, and any arguments
   10   that may be presented at any hearing on the motion.
   11

   12
         DATED: July 20, 2020             MORTENSON TAGGART LLP

   13                                        By: s/Michael D. Mortenson
   14                                            Michael D. Mortenson
                                                 Craig A. Taggart
   15                                            Attorneys for Defendant
   16                                            RIVIAN AUTOMOTIVE, LLC

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               -2-
                     NOTICE OF MOTION AND MOTION TO DISMISS
